DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 07 September 2022 to the previous Office action dated 25 August 2022 is acknowledged. Pursuant to amendments therein, claims 18-33 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 18-29) in the reply filed on 07 September 2022 is acknowledged.
Claims 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2022.
	Claims 18-29 are under current consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites the limitation "the uppermost layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the applied layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 24-25 are rejected as depending from rejected claim 23 without remedying such deficiency.
Claim 26 is incomplete as it states at the end of the claim “and at least one non-fibrin-containing layer” without stating a verb applicable thereto, and thus the claim is indefinite.  In the interest of compact prosecution such phrase is interpreted herein as including at the end thereof “is applied”.  Claim 27 is rejected as depending form rejected claim 26 without remedying such deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, 22-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delmotte (US 2002/0168398 A1; published 14 November 2002).
	Delmotte discloses a process for preparation of fibrin comprising providing a first component of fibrinogen-containing material, providing a second component capable of converting fibrinogen into fibrin, and mixing the components (claim 13), wherein the fibrin is advantageously prepared under pressure/compressed (paragraph [0059]; claim 18), wherein the fibrin is prepared in a mould (i.e., surface) (claim 19) or plate (i.e., pressure applied in a planar manner) so as to produce a layer having thickness about 2 mm (Example 28), wherein the components are a fibrinogen aqueous solution having 50mg/ml fibrinogen and a thrombin aqueous solution (Example 45), or a solution having fibrinogen content of at least 3 mg/ml (claim 26) wherein the process creates an article for use (claim 30; Example 37).  Compression may alternatively be applied via centrifugation (i.e., application in a rotating hollow body and pressurization by rotation) (paragraph [0072]).  Multi-layered material can be prepared (i.e., compositions applied multiple times) including such as a fibrin layer then a fibrinogen layer (paragraphs [0090], [0117]).  Heparin may be added during formation (paragraphs [0118]-[0119]).  The fibrinogen may be plasma derived (paragraph [0039]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmotte.
	Delmotte discloses a process for preparation of fibrin comprising providing a first component of fibrinogen-containing material, providing a second component capable of converting fibrinogen into fibrin, and mixing the components (claim 13), wherein the fibrin is advantageously prepared under pressure/compressed (paragraph [0059]; claim 18), wherein the fibrin is prepared in a mould (i.e., surface) (claim 19) or plate (i.e., pressure applied in a planar manner) so as to produce a layer having thickness about 2 mm (Example 28), wherein the components are a fibrinogen aqueous solution having 50mg/ml fibrinogen and a thrombin aqueous solution (Example 45), or a solution having fibrinogen content of at least 3 mg/ml (claim 26) wherein the process creates an article for use (claim 30; Example 37).  Compression may alternatively be applied via centrifugation (i.e., application in a rotating hollow body and pressurization by rotation) (paragraph [0072]).  Multi-layered material can be prepared (i.e., compositions applied multiple times) including such as a fibrin layer then a fibrinogen layer (paragraphs [0090], [0117]).  Heparin may be added during formation (paragraphs [0118]-[0119]).  The fibrinogen may be plasma derived (paragraph [0039]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Delmotte as discussed above and to make fibrin by providing a fibrinogen-containing composition and a thrombin-containing composition and applying them to a mould or plate (i.e., planar surface) wherein pressure is applied (i.e., planar pressure) to form the fibrin in a layer of about 2 mm and an article is obtained for use (i.e., removal of the fibrin-based article from the surface for use), with a reasonable expectation of success.  Such compositions are cell-free, as Delmotte does not teach that addition of cells is required.
	Regarding claim 20, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Delmotte as discussed above and to make the fibrin article of Delmotte as discussed above wherein multi-layered material is prepared (i.e., compositions applied multiple times), with a reasonable expectation of success.
	Delmotte does not explicitly disclose a heparin composition following a thrombin composition as in claim 21.
	However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Delmotte as discussed above and to make fibrin according to the process of Delmotte as discussed above wherein a heparin composition is applied following a thrombin composition, with a reasonable expectation of success, given that Delmotte discloses that heparin may be added during formation and that multi-layered material can be prepared.
	Regarding claim 22, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Delmotte as discussed above and to make the fibrin article of Delmotte as discussed above using fibrinogen obtained from plasma, with a reasonable expectation of success.
	Regarding claims 26-27, see above regarding claim 21, and it is noted that although the layers can contain different proportions per the claimed recitation, such is not required by the instant claims.
	Regarding claim 28, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Delmotte as discussed above and to make fibrin according to the process of Delmotte as discussed above wherein the fibrinogen solution therein has 50 mg/ml fibrinogen, with a reasonable expectation of success, given that Delmotte discloses that a fibrinogen solution has 50 mg/ml fibrinogen.
	Regarding claim 29, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Delmotte as discussed above and to make fibrin according to the process of Delmotte as discussed above wherein the fibrinogen solution therein has at least 3 mg/ml fibrinogen, with a reasonable expectation of success, given that Delmotte discloses that the fibrinogen solution has at least 3 mg/ml fibrinogen.  Such concentration range of at least 3 mg/ml overlaps the claimed range of at most 20 mg/ml, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Claims 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmotte as applied to claims 18 and 20-29 above, and further in view of Breillatt, Jr. (U.S. Patent No. 3,723,244; issued 27 March 1973).
	Delmotte is relied upon as discussed above.
	Delmotte does not disclose a relative pressure of at least 1 bar as in claim 19.
	Breillatt, Jr. discloses production of a fibrin sheet comprising centrifuging (i.e., pressurizing) an aqueous dispersion of fibrin and pelletizing on a wall of the centrifuge strands of fibrin which form a fibrin sheet which is recovered from the wall (claim 1) wherein the aqueous dispersion contains purified fibrinogen and a catalyst (claim 4) and wherein the catalyst is thrombin (column 2 lines 37-43).  Plasma (i.e., fibrinogen cell-free composition) can be loaded into a centrifuge (i.e., a hollow body) while stationary or rotating and thrombin added thereto (column 6 lines 23-27) and centrifuged at a force of at least 20,000 g (i.e., a relative pressure of at least 1 bar) (claim 7) which can form a sheet of thickness 0.016 cm (column 4 lines 44-48).  Sheet thickness desired can be achieved by varying rotor speed, time of centrifuging, volume of plasma, and temperature (column 6 lines 35-48).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Delmotte and Breillatt, Jr. by making fibrin according to the process of Delmotte as discussed above wherein a relative pressure of at least 1 bar as suggested by Breillatt, Jr. is used as the pressurization in the process of Delmotte using a mould or plate (i.e., pressure applied in a planar manner), with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because such pressure is suitable for making fibrin by combining fibrinogen and thrombin as suggested by Breillatt, Jr., and a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that using such pressure in the process of Delmotte would have yielded the predictable result of successfully making fibrin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,065,366 in view of Delmotte.
The ‘366 claims disclose a method the same as the instantly claimed method, except that pressurization is via a rotating hollow body rather than planar.
Delmotte discloses a process for preparation of fibrin comprising providing a first component of fibrinogen-containing material, providing a second component capable of converting fibrinogen into fibrin, and mixing the components (claim 13), wherein the fibrin is advantageously prepared under pressure/compressed (paragraph [0059]; claim 18), wherein the fibrin is prepared in a mould (i.e., surface) (claim 19) or plate (i.e., pressure applied in a planar manner) so as to produce a layer having thickness about 2 mm (Example 28), wherein the components are a fibrinogen aqueous solution having 50mg/ml fibrinogen and a thrombin aqueous solution (Example 45), or a solution having fibrinogen content of at least 3 mg/ml (claim 26) wherein the process creates an article for use (claim 30; Example 37) wherein compression may alternatively be applied via centrifugation (i.e., application in a rotating hollow body and pressurization by rotation) (paragraph [0072]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claims of U.S. Patent No. 11,065,366 and Delmotte by using planar pressurization as suggested by Delmotte in the method of the ‘366 claims rather than rotational pressurization, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because both rotational and planar pressurization are known equivalents for producing fibrin articles and such substitution of equivalents known for the same purpose supports obviousness per MPEP 2144.06(II).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617